 1                                                        HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7
                                          AT TACOMA
 8
        APRIL FERGUSON, et al.,                            CASE NO. C19-5402RBL
 9
                                Plaintiffs,                ORDER
10               v.

11      LAURA THOMPSON et al.,

12                              Defendants.

13

14          THIS MATTER is before the Court on Plaintiffs Chadwick and April Ferguson’s motion

15   for leave to proceed in forma pauperis, supported by their Declaration of indigency and proposed

16   complaint [Dkt. #s 1 and 3].

17          As an initial matter, Mr. Ferguson is employed, and reports a take-home pay of $3500 a

18   month (and $75000 per year). He suggests that the actual numbers may be higher. The Fergusons

19   claim a lot of expenses, including the special needs child who is at the heart of their complaint,

20   as well as car and house payments, and claim that they are struggling financially.

21          The standard governing in forma pauperis eligibility under 28 U.S.C. § 1915(a)(1) is

22   “unable to pay such fees or give security therefor.” A person is eligible if they are unable to pay

23   the costs of filing and still provide the necessities of life. See Rowland v. Cal. Men's Colony,

24


     ORDER - 1
 1   Unit II Men’s Advisory Council, 506 U.S. 194, 203 (1993) (internal quotations omitted). The

 2   Court allows litigants to proceed in forma pauperis only when they have sufficiently

 3   demonstrated an inability to pay the filing fee. This generally includes incarcerated individuals

 4   with no assets and persons who are unemployed and dependent on government assistance. See,

 5   e.g., Ilagan v. McDonald, 2016 U.S. Dist. LEXIS 79889, at *2 (D. Nev. June 16, 2016) (granting

 6   petition based on unemployment and zero income); Reed v. Martinez, 2015 U.S. Dist. LEXIS

 7   80629, at *1, 2015 WL 3821514 (D. Nev. June 19, 2015) (granting petition for incarcerated

 8   individual on condition that applicant provides monthly payments towards filing fee).

 9          It does not include those whose access to the court system is not blocked by their

10   financial constraints, but rather are in a position of having to weigh the financial constraints

11   pursuing a case imposes. See Sears, Roebuck & Co. v. Charles W. Sears Real Estate, Inc., 686 F.

12   Supp. 385, 388 (N.D. N.Y.), aff’d, 865 F.2d 22 (2d Cir. 1988) (denying petition to proceed IFP

13   because petitioner and his wife had a combined annual income of between $34,000 and

14   $37,000).

15          Leaving aside the merits of their proposed complaint, the Fergusons have not

16   demonstrated their entitlement to in forma pauperis status based on their income. Their motion

17   for leave to proceed in forma pauperis is therefore DENIED. They shall pay the filing fee or

18   voluntarily dismiss this complaint within 21 days or it will be dismissed.

19          IT IS SO ORDERED.

20          Dated this 20th day of June, 2019.

21

22                                                         A
                                                           Ronald B. Leighton
23                                                         United States District Judge

24


     ORDER - 2
